Citation Nr: 9926298	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for benign prostatic 
hypertrophy, status post transurethral resection times three, 
evaluated as 10 percent disabling, prior to June 5, 1997.

2.  Entitlement to restoration of a 100 percent disability 
rating for adenocarcinoma of the prostate gland, status post 
radical perineal prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to 
August 1947, from November 1950 to November 1952, and from 
May 1957 to August 1976.  The veteran's service awards and 
decorations included the Purple Heart Medal, the Combat 
Infantryman Badge, and the Bronze Star Medal with "V" 
device.

The instant appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for an 
increased rating for transurethral resection of the prostate.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in June 1994 and again in June 1997 for further 
development and for due process reasons.


FINDINGS OF FACT

1.  Prior to June 5, 1997, the veteran's service-connected 
prostate disorder was manifested by chronic urethritis; 
chronic urinary cystitis; recurrent hematuria; transurethral 
resection times three; marked frequency; nocturia times 6 to 
7; and hospitalizations less than three times per year.  
There was no evidence of kidney abnormalities or pain or 
straining on urination.

2.  A December 1998 rating decision granted a temporary 100 
percent evaluation for well-differentiated adenocarcinoma of 
the prostate gland, effective from June 5, 1997 to March 3, 
1998.

3.  The December 1998 rating decision reduced the evaluation 
for the disability at issue to 20 percent, effective from 
March 4, 1998, without any basis.



CONCLUSIONS OF LAW

1.  Prior to June 5, 1997, the criteria for a 40 percent 
evaluation for benign prostatic hypertrophy, status post 
transurethral resection times three, under the rating 
schedule in effect from February 17, 1994, were met.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).

2.  The criteria for the restoration of a 100 percent 
evaluation for adenocarcinoma of the prostate gland, status 
post radical perineal prostatectomy, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.13, 
4.115a, 4.115b, Diagnostic Code 7528 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal no complaints, treatment, or 
diagnosis referable to the prostate during the veteran's 
first two periods of service.  A clinical evaluation of the 
genitourinary system was noted to be normal during an April 
1957 examination prior to the start of the veteran's third 
period of active duty.  That examination report did not note 
any disability involving the prostate.  During a period of 
hospitalization in 1972, a urology consult diagnosed 
prostatitis, and he was treated with medication.  The veteran 
was treated again for prostatitis in October 1972 and in May 
of 1975.  At the time of the veteran's July 1976 retirement 
examination, clinical evaluation of the genitourinary system 
noted a large prostate with right lobe hardness.  The 
resulting urology consultation report noted a long history of 
recurrent dysuria.  At that time, his force of stream was 
decreased and he had a sense of fullness, but there was no 
dysuria.  The impression was mild chronic prostatitis by 
history.  

A February 1977 VA examination included an intravenous 
pyelogram (IVP) which suggested prostatic enlargement.  A 
March 1977 rating decision granted service connection for 
benign prostatic hypertrophy, and a 0 percent disability 
evaluation was assigned.

Treatment records from 1982 to 1990 from the Martin Army 
Hospital (MAH), Fort Benning, Georgia, and private treatment 
records dated from 1980 to 1991 showed that the veteran had 
received regular treatment and medication for prostatitis.  
In February 1981 the veteran was admitted to the hospital for 
an evaluation of persistent microscopic hematuria.  An X-ray 
report revealed that an IVP and a bilateral retrograde 
pyelogram were essentially normal.  No renal problems were 
seen.  However, a February 1981 cytoscopy report showed 
prostatic fossa changes consistent with chronic inflammatory 
change.  In April 1981 the veteran was again admitted to the 
hospital for an evaluation of microscopic hematuria.  An IVP 
and a bilateral retrograde pyelogram were essentially normal, 
and cytoscopy showed prostatitis.  

In January 1985 the veteran was hospitalized for a urinary 
tract infection with sepsis.  A March 1987 record noted 
continued complaints of intermittent slow stream, hesitancy, 
urgency, and a sensation of incomplete emptying of the 
bladder.  Urinary analysis was normal, the flow rate was 10 
cubic centimeters (cc) per second, and the kidneys were noted 
to be normal.  The assessment was moderate prostatic 
hypertrophy.  It was noted that the veteran did not want 
surgical correction at that time.

A February 1989 VA examination noted benign prostatic 
hypertrophy with complaints of urinary hesitancy, frequency, 
decreased caliber of urine, dysuria, and nocturia 6 to 7 
times per night.  The prostate was 2+, enlarged, firm, and 
the left lobe was minimally tender.  A June 1989 rating 
decision increased the disability evaluation to 10 percent.  
June to August 1990 records from MAH diagnosed chronic 
prostatitis.

The veteran was admitted as an outpatient to the East Alabama 
Medical Center on March 25, 1991, due to persistent 
prostatism symptoms.  Marked frequency and nocturia times 3 
to 5 was noted.  A March 1991 bilateral retrograde pyelogram 
showed no significant abnormalities.  An IVP showed no kidney 
abnormality.  The veteran was readmitted from April 24, 1991, 
to April 29, 1991, for transurethral resection of the 
prostate.

October 1989 to July 1994 records from the VA Medical Center 
(MC) in Tuskegee, Alabama, have been reviewed.  The veteran 
was hospitalized from May 7, 1992, to May 15, 1992, for 
bladder neck contracture and urethral stricture.  The veteran 
had gross hematuria and difficulty voiding.  A transurethral 
resection biopsy of the prostate and urethra was performed 
which showed bladder neck contracture with fibrosis in 
chronic infection with secondary ulceration and bleeding.  A 
pathology report revealed chronic urethritis and chronic 
urinary cystitis.

Following the June 1994 Board remand, additional medical 
evidence was developed.  Private treatment records from 1991 
to 1994 and MAH records from October 1994 to May 1995 showed 
urinalysis was occasionally performed.  VA treatment records 
dated from October 1994 to October 1995 showed that the 
veteran underwent a cytoscopy in early October 1995 and was 
hospitalized from October 17, 1995, to October 20, 1995, for 
recurrent benign prostatic hypertrophy.  During that 
hospitalization, he again underwent transurethral resection 
of the prostate.

The June 1997 Board remand resulted in further development.  
The veteran provided treatment records from MAH dated from 
June to September 1997.  A June 5, 1997, pathology report 
showed a final diagnosis of the left prostate was suspicious 
for adenocarcinoma of the prostate.  A July 1997 pathology 
report following repeat needle biopsy for confirmation showed 
grade 2 adenocarcinoma in the left prostate.  The veteran was 
hospitalized from September 4, 1997, to September 9, 1997, 
for radical perineal prostatectomy.

A December 1998 rating decision granted service connection 
for adenocarcinoma of the prostate gland.  A 100 percent 
rating was assigned effective June 5, 1997, the date of the 
pathology report which was suspicious for adenocarcinoma of 
the prostate.  That rating decision also determined that a 20 
percent evaluation would be in effect from March 4, 1998, 
pending the outcome of an examination.

A VA examination was performed in January 1999.  No medical 
records were available to the examiner, but the veteran 
provided his medical history.  There was no history of 
chemotherapy or radiation therapy.  The veteran stated that 
he had been receiving regular follow-up treatment since his 
September 1997 prostate surgery.  The examiner noted that the 
veteran's last prostate specific antigen level was good.

The examiner reported that the "only problem is that of 
frequency which is to be expected, about 5-6 times at night 
and this bothers him."  The examiner noted that the veteran 
had stress incontinence at times and that the veteran wore an 
absorbent pad.  The examiner reported that there was "no 
evidence of any renal stones or any nephritis or dialysis."  
The examiner also noted that the veteran had "no bladder 
infections and . . . no catheterizations."  The veteran 
denied lethargy, weakness, and anorexia, and no other 
complications were found.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  This case was remanded 
twice for further development, and the veteran underwent a VA 
examination.  In addition, all available service medical 
records and VA and private treatment records have been 
obtained.  He has not asserted that there are any missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. §§  C.F.R. 
Part 4 (1995 & 1998).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 U.S.C.A. §§  C.F.R. §§ 4.2, 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Increased rating prior to June 5, 1997

First, the Board will review the evidence to determine 
whether an increased rating prior to June 5, 1997, the date 
the veteran was assigned a 100 percent disability evaluation, 
is warranted.

Initially, the Board notes that the pertinent regulations 
governing evaluations for genitourinary disorders were 
amended during the pendency of this appeal, effective 
February 17, 1994.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 
Vet.App. 70, 76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

The RO has adjudicated the appellant's claim with 
consideration of both the old and the new rating criteria for 
genitourinary disorders.  The Board notes that prior to June 
5, 1997, the date of the earliest medical evidence which 
suggested malignant cells in the prostate, the veteran was 
rated under Diagnostic Code 7527 for prostate gland injuries, 
infections, hypertrophy, post-operative residuals.

Prior to February 1994, prostate gland hypertrophy, including 
post-operative residuals, was rated as for chronic cystitis, 
depending upon the functional disturbance of the bladder.  
38 C.F.R. § 4.115a, Diagnostic Code 7527 (1993).  The 
criteria for chronic cystitis were as follows:

Mild [0 percent]

Moderate; pyuria, with diurnal and 
nocturnal frequency [10 percent]

Moderately severe; diurnal and nocturnal 
frequency with pain, tenesmus [20 
percent]

Severe; urination at intervals of 1 hour 
or less; contracted bladder [40 percent]

Where incontinence exists, requiring 
constant wearing of an appliance [60 
percent]

38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993).  As amended, 
benign prostatic hypertrophy, status post transurethral 
resection, is rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7527, which according to the revised rating criteria, is 
rated as a voiding dysfunction or urinary tract infection, 
whichever is predominant, under 38 C.F.R. § 4.115a.  38 
C.F.R. § 4.115a, 4.115b, Diagnostic Code 7527 (1998).  As 
amended, the regulation reads:

Voiding dysfunction:  Rate particular 
condition as urine leakage, frequency, or 
obstructed voiding

Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, 
or Stress Incontinence:
Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day [60 
percent]

Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day [40 percent]

Requiring the wearing of absorbent 
materials which must be changed less than 
2 times per day [20 percent]

Urinary frequency:
Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night [40 percent]

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night [20 percent]

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night [10 percent]

Obstructed voiding:
Urinary retention requiring intermittent 
or continuous catheterization [30 
percent]

Marked obstructive symptomatology 
(hesitancy, slow or weak stream, 
decreased force of stream) with any one 
or combination of the following:
1. Post void residuals greater than 150 
cc.
2. Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec).
3. Recurrent urinary tract infections 
secondary to obstruction.
4. Stricture disease requiring periodic 
dilatation every 2 to 3 months [10 
percent]

Obstructive symptomatology with or 
without stricture disease requiring 
dilatation 1 to 2 times per year [0 
percent]

Urinary tract infection:
Poor renal function: Rate as renal 
dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive management 
[30 percent]

Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management [10 percent]

38 C.F.R. § 4.115a (1998).

Application of the 1993 regulations shows that medical 
evidence as to the severity of the veteran's service-
connected prostate disorder prior to June 5, 1997, was 
insufficient to support a finding of functional impairment 
which was greater than the assigned 10 percent disability 
rating.  The medical evidence prior to June 1997 does not 
show that the veteran had pain with urination or that the 
veteran strained while urinating.  Therefore, the criteria 
for the next higher, 20 percent rating under the old rating 
criteria, were not met.

The evidence does support a finding of entitlement to a 
rating in excess of 10 percent since February 17, 1994, the 
effective date of the new regulations, under the new rating 
criteria.  The medical evidence shows that the veteran's 
prostate disability was significant.  He was hospitalized 
numerous times and underwent three transurethral resections 
of the prostate.  In addition, he reported that he awakened 
to void up to 6 to 7 times per night due to his prostate 
disorder.  These findings equate with a 40 percent disability 
level under 38 C.F.R. § 4.115a for urinary frequency.

The 40 percent rating is the maximum schedular rating for 
urinary frequency and it exceeds the maximum ratings for 
urinary tract infections and obstructed voiding.  The 
criteria for urine leakage include a higher schedular 
evaluation; however, the medical evidence over the period in 
question does not show that the veteran was required to wear 
absorbent materials.  Therefore, the criteria for urine 
leakage are inapplicable.

Accordingly, for the reasons discussed above, and resolving 
the benefit of the doubt in the veteran's favor, under the 
new rating criteria, the requirements for a 40 percent 
schedular evaluation for the veteran's prostate disorder from 
February 17, 1994, to June 4, 1997, have been met. 

Restoration of 100 percent rating for adenocarcinoma of the 
prostate gland

Second, the Board will review the evidence to determine 
whether restoration is warranted for the veteran's 100 
percent disability evaluation for malignancy of the prostate 
gland.

In a December 1998 rating decision the veteran was awarded a 
100 percent disability evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (1998) for malignant neoplasms of the 
genitourinary system, effective June 5, 1997.  The December 
1998 rating decision also reduced that disability evaluation 
to 20 percent, effective March 4, 1998, pending the outcome 
of a VA examination.  The Note following Diagnostic Code 7528 
directs that: 

Following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 
percent shall continue with a mandatory 
VA examination at the expiration of six 
months.  Any change in evaluation based 
upon that or any subsequent examination 
shall be subject to the provisions of 
Sec. 3.105(e) of this chapter.  If there 
has been no local reoccurrence or 
metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, 
whichever is predominant.

Thus, Diagnostic Code 7528 anticipates that the 100 percent 
rating shall continue until a VA examination supports a 
change in evaluation.  The terms of Diagnostic Code 7528 
require that the examination should be contemporaneous with 
the expiration of the six-month period.  Cf. Bennett v. 
Brown, 10 Vet. App. 178 (1997).  In this case, as noted 
above, the veteran was not afforded a VA examination until 
January 1999.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (1998).  The Board believes that 
based on the language of Diagnostic Code 7528, as the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stressed in Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992), that this is a rating 
reduction case and not an increased rating case.  Cf. 
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).

In addition, the Board is aware that 38 C.F.R. § 3.344(a) and 
(b) do not apply in this case because the 100 percent 
evaluation was in effect for less than five years.  Those 
provisions require that examinations less full and complete 
than those in which the payments were authorized or continued 
will not be used as a basis of reduction.  As regards 
ratings, like the 100 percent rating at issue in this case, 
which have been in effect less than 5 years, 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating.  38 C.F.R. § 3.344(c) (1998).

Moreover, even though material improvement in the physical 
condition is clearly reflected, the VA will consider whether 
the evidence makes it reasonably certain the improvement will 
be maintained under the ordinary conditions of life.  The 
Court in Kitchens v. Brown, 7 Vet.App. 320 (1995) stressed 
that the Board must apply these provisions to justify a 
reduction.  See also Brown v. Brown, 5 Vet.App. 413 (1993).

At the time of the December 1998 reduction from 100 percent 
to 20 percent, effective in March 1998, the recent evidence 
of record consisted solely of the 1997 medical records 
concerning the veteran's diagnosis of cancer and his 
prostatectomy.  There were no post-prostatectomy medical 
records associated with the claims folder at the time of the 
December 1998 rating decision, and a VA examination to 
evaluate the veteran's residuals had not been performed.  It 
was incumbent upon VA to demonstrate improvement prior to the 
rating decision.  After the fact justification of a past 
error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  Absent such 
medical evidence show improvement in the veteran's prostate 
disability, there was no support for the rating reduction.

Based on the lack of evidence at the time of the December 
1998 rating decision, the Board concludes that there is not a 
preponderance of the evidence that indicates that there was 
improvement in the veteran's service-connected prostate 
disability prior to the reduction effective March 4, 1998.  
Therefore, the 100 percent evaluation should not have been 
reduced, and restoration is warranted.


ORDER

A claim for an increased rating for a prostate disorder is 
granted, to 40 percent, from February 17, 1994, to June 4, 
1997, subject to the laws and regulations governing the 
payment of monetary benefits.  A claim for restoration of a 
100 percent disability evaluation for cancer of the prostate 
is also granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

